Citation Nr: 1825763	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-36 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Jacques P. DePlois, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from July 1991 to July 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In February 2018, the Veteran testified before a Veterans Law Judge (VLJ) at a Board videoconference hearing; a transcript of which has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, remand is necessary for additional evidentiary development before the Board can adjudicate the Veteran's claim.

The Veteran claims entitlement for service connection for a right knee disorder and a low back disorder.  With regard to his right knee, he claims that he injured it during mountain training while in service, and that he experienced problems with his knee ever since.  With regard to his low back disorder, he claims that he injured it while performing drills during service, and that he has experienced low back problems ever since service.

In July 2013, the Veteran underwent a VA examination.  After providing an in-person examination and after reviewing the record, the examiner opined that the Veteran's right knee disorder and low back disorder were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  
Specifically, although the examiner noted the Veteran's in-service treatment for both his right knee and low back, the examiner relied on the Veteran's March 1995 examination indicating he was clinically normal in relation to these two disorders.  In addition the Veteran provided a statement that he was "in good physical health" and there was no evidence of ongoing post-service treatment for either problem.  

During his February 2018 hearing, the Veteran testified that his March 1995 in-service examination, as referenced by the above examiner, was inaccurate.  Specifically, the Veteran indicated that his right knee and low back problems did not resolve, and that he continued to experience problems with both during service and following service.  The Veteran indicated that he was hesitant to report his right knee and low back problems during his March 1995 examination out of fear that it would jeopardize his re-enlistment bonus.  Moreover, concerning the lack of post-service treatment records, the Veteran indicated that he could not afford to seek medical attention for either disorder, and that he resorted to self-medicating with ibuprofen, and heat and ice for his knee.  

An examination is deemed to be inadequate where the examiner relies on the absence of evidence of disability in the service treatment records, and does not account for competent lay testimony as to onset and continuity of symptoms, to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Here, to ensure that the Veteran's lay statements concerning the onset and continuity of any right knee disorder and any low back disorder are adequately considered, the Board finds that a new VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).  

On remand, any updated VA treatment records dated after February 2017, must be associated with the claims file.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  Additionally, the Veteran should be given the opportunity to identify any outstanding pertinent records.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran the opportunity to submit or authorize VA to obtain on his behalf, relevant records of treatment for his right knee and back disorders.  Updated VA treatment records from February 2017, to the present, should be obtained and associated with the Veteran's claims file.  

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine whether any current right knee disorder and low back disorder is related to his military service.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Following a review of the entire record, to include the lay statements of record concerning onset and continuity of symptomatology, including the April 2014 notice of disagreement and the February 2018 Hearing Transcript, the examiner should address the following questions:

(a)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that any right knee disorder had its onset during, or is otherwise related to, his active duty service, to include his in-service accident involving mountain training?

(b)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that any back disorder had its onset during, or is otherwise related to, his active duty service, to include his in-service accident involving wall drills?
In offering any opinion, the examiner must consider the full record, to include the Veteran's service treatment records, private treatment records, and any lay statements, to include the Veteran's statements concerning his in-service injuries, their onset, as well as any continuity of symptomatology, and the opinion should reflect such consideration.

A complete medical rationale for all opinions expressed must be provided.

3.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

